Under section 5 of the Act approved March 13, 1911, appellant was convicted for having in his *Page 74 
possession for the purpose of sale and for offering to sell one deer hide of a wild deer killed in the State.
There are but two questions necessary to pass upon in the disposition of this case. First, the appellant claims that the evidence is insufficient to sustain the conviction. We have carefully read the statement of facts and can not so hold.
His second contention is that the court erred in refusing to give, among others, his special charge to the effect that, if the jury believed from the evidence that upon inquiry made of him he first answered to the deputy game warden that the deer's hide was for sale, but that at said time he was not in possession of it but it was in possession of A. Cohen  Co., and that he had no authority to sell said hide, and after learning from the manager of said firm that it could not be sold so told the officers seeking to buy it, or, if they have a reasonable doubt as to his guilt under this phase of the case, to acquit him. Without reciting it, the evidence pertinently raised this issue, and we think the court committed reversible error in failing and refusing to give in substance said charge. On another trial, if the testimony substantially raises this issue, as it did in the former trial, the court should not only give the said charge substantially as asked by appellant, but should also in behalf of the State give the converse of the proposition; that is, that if appellant was in possession of the hide and had authority to sell it and offered it for sale, even though he was a clerk or mere employee of A. Cohen  Co., then he would be guilty under the law. We do not intend to give the verbiage of the charge but merely the issue to be submitted.
For the error pointed out the judgment is reversed and the cause remanded.
Reversed and remanded.